DETAILED ACTION
Allowable Subject Matter
Claims 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a pipe  handling apparatus that includes the combination of, inter alia:
a base ; 
 an elongate door that is pivotally moveable between a collapsed position and an extended position, when in the extended position a first end abuts an operational floor of a rig,  the elongate door further defining a first shoulder proximal the first end;
a pipe carrier supported by the base and the elongated door, the end of the pipe carrier that moves along the elongate door defining a second shoulder; and 
a lift member that is supported by the base, the lift member being pivotally connected  to the pipe carrier and pivotally connected the base, 
wherein 
when the lift member moves towards the elongate door, the lift member moves upwardly and arcuately for elevating the pipe carrier towards the elongate door, and 
when the pipe carrier is positioned proximal the end of the elongate door adjacent the rig floor, the first shoulder and the second shoulder abut preventing the pipe carrier moving past the elongate door.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652